Dreyfus Cash Management Funds ProspectusJune 1, 2016 Investor Shares Dreyfus Cash Management (DVCXX) Dreyfus Government Cash Management (DGVXX) Dreyfus Government Securities Cash Management (DVPXX) Dreyfus Treasury & Agency Cash Management (DTVXX) Dreyfus Treasury Securities Cash Management (DVRXX) Dreyfus Tax Exempt Cash Management (DEVXX) Dreyfus Municipal Cash Management Plus (DVMXX) Dreyfus New York Municipal Cash Management (DVYXX) Dreyfus California AMT-Free Municipal Cash Management (DAIXX) As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. Contents Fund Summaries Dreyfus Cash Management 1 Dreyfus Government Cash Management 4 Dreyfus Government Securities Cash Management 7 Dreyfus Treasury & Agency Cash Management 10 Dreyfus Treasury Securities Cash Management 13 Dreyfus Tax Exempt Cash Management 16 Dreyfus Municipal Cash Management Plus 19 Dreyfus New York Municipal Cash Management 22 Dreyfus California AMT-Free Municipal Cash Management 25 Fund Details Goal and Approach 28 Investment Risks 29 Management 31 Shareholder Guide Buying and Selling Shares 33 General Policies 35 Distributions and Taxes 36 Services for Fund Investors 37 Financial Highlights 38 For More Information See back cover. Fund SummaryDreyfus Cash ManagementInvestment ObjectiveThe fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Shares Management fees .20 Distribution and/or service (12b-1) fees .25 Other expenses .01 Total annual fund operating expenses .46 ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $47 $148 $258 $579 Principal Investment StrategyAs a money market fund, the fund is subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00. To pursue its goal, the fund normally invests in a diversified portfolio of high quality, short-term, dollar-denominated debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; municipal securities; domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest; and dollar-denominated foreign government obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies.Normally, the fund invests at least 25% of its assets in domestic or dollar-denominated foreign bank obligations.
